  Case 13-26429         Doc 66     Filed 01/07/19 Entered 01/07/19 08:25:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26429
         Robert W Young
         Maureen A Young
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/28/2013.

         2) The plan was confirmed on 09/23/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/19/2018.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,750.00.

         10) Amount of unsecured claims discharged without payment: $80,919.39.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-26429       Doc 66     Filed 01/07/19 Entered 01/07/19 08:25:59                     Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $37,102.17
       Less amount refunded to debtor                       $1,095.98

NET RECEIPTS:                                                                                $36,006.19


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,590.69
    Other                                                                 $42.50
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,133.19

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
A/R Concepts                  Unsecured         109.00           NA              NA            0.00       0.00
AMERICAN EAGLE BANK           Unsecured      5,633.00            NA              NA            0.00       0.00
AMERICAN EAGLE BANK           Secured        4,000.00       9,558.41        9,558.41           0.00       0.00
BILL ME LATER                 Unsecured         475.75           NA              NA            0.00       0.00
CAP ONE                       Unsecured         495.00           NA              NA            0.00       0.00
CAPITAL ONE NA                Unsecured         467.00        457.70          457.70          45.77       0.00
CEP America Illinois P.C.     Unsecured         136.80           NA              NA            0.00       0.00
COMCAST                       Unsecured         216.00           NA              NA            0.00       0.00
CONTRACT CALLERS              Unsecured         695.00           NA              NA            0.00       0.00
CONTRACT CALLERS              Unsecured         497.00           NA              NA            0.00       0.00
CREDIT FIRST                  Unsecured         745.00      1,065.68        1,065.68        106.57        0.00
Foot & Ankle Associates       Unsecured         668.00           NA              NA            0.00       0.00
HIGH TECH MEDICAL PARK        Unsecured         240.00           NA              NA            0.00       0.00
HSBC                          Unsecured           1.00           NA              NA            0.00       0.00
HSBC                          Unsecured           1.00           NA              NA            0.00       0.00
IGS ENERGY                    Unsecured         113.05         78.06           78.06           7.81       0.00
J.B. Robinson Jewelers        Unsecured         366.00           NA              NA            0.00       0.00
J.B. Robinson Jewelers        Unsecured      2,740.00            NA              NA            0.00       0.00
LVNV FUNDING                  Unsecured         989.00        989.84          989.84          98.98       0.00
MacNeal                       Unsecured      1,086.23            NA              NA            0.00       0.00
MERRICK BANK                  Unsecured         762.00        740.50          740.50          74.05       0.00
NATIONAL QUICK                Unsecured         900.00           NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC      Unsecured     35,196.00            NA              NA            0.00       0.00
OCWEN LOAN SERVICING LLC      Secured              NA       5,199.80        5,199.80      5,199.80        0.00
OCWEN LOAN SERVICING LLC      Secured      107,000.00    139,323.69       144,523.49           0.00       0.00
PORTFOLIO RECOVERY ASSOC      Unsecured         277.00        263.43          263.43          26.34       0.00
PRA RECEIVABLES MGMT          Unsecured         400.00        425.00          425.00          42.50       0.00
PRA RECEIVABLES MGMT          Unsecured           1.00        495.97          495.97          49.60       0.00
PRA RECEIVABLES MGMT          Unsecured      3,608.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT          Secured       13,575.00     16,940.17        16,940.17           0.00       0.00
PREMIER BANK CARD             Unsecured         670.00        708.00          708.00          70.80       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-26429       Doc 66     Filed 01/07/19 Entered 01/07/19 08:25:59                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC            Unsecured            NA           0.00      1,056.50        105.65          0.00
QUANTUM3 GROUP LLC            Secured              NA       1,056.50      1,056.50           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         199.00        199.43        199.43          19.94         0.00
STERLING JEWELERS             Secured             0.00      2,661.17      2,661.17      2,661.17       310.95
TCF NATIONAL BANK             Secured       17,120.00     17,146.31     17,146.31            0.00         0.00
TCF NATIONAL BANK             Unsecured     17,120.00            NA     17,146.31       1,714.63          0.00
WEBBANK/FINGERHUT             Unsecured         859.00        859.81        859.81          85.98         0.00
WELLS FARGO DEALER SVC INC    Secured       13,375.00     19,002.58     19,002.58      19,002.58     1,249.88
WELLS FARGO DEALER SVC INC    Unsecured      5,818.00            NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                              $161,669.80              $0.00                  $0.00
      Mortgage Arrearage                              $5,199.80          $5,199.80                  $0.00
      Debt Secured by Vehicle                        $19,002.58         $19,002.58              $1,249.88
      All Other Secured                              $30,216.25          $2,661.17                $310.95
TOTAL SECURED:                                      $216,088.43         $26,863.55              $1,560.83

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                          $24,486.23           $2,448.62                  $0.00


Disbursements:

       Expenses of Administration                          $5,133.19
       Disbursements to Creditors                         $30,873.00

TOTAL DISBURSEMENTS :                                                                      $36,006.19




UST Form 101-13-FR-S (09/01/2009)
  Case 13-26429         Doc 66      Filed 01/07/19 Entered 01/07/19 08:25:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
